Citation Nr: 1711648	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for rheumatoid arthritis of the knees, prior to November 26, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Reginal Office (RO) in Montgomery, Alabama, that denied a rating in excess of 10 percent for left knee patellofemoral pain syndrome under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2016).  A November 2008 rating decision continued the 10 percent rating under Diagnostic Code 5257 but recharacterized the disability as left knee rheumatoid arthritis.  A July 2009 rating decision discontinued the 10 percent rating for left knee rheumatoid arthritis under Diagnostic Code 5257, but granted a 60 percent rating for rheumatoid arthritis of the knees, ankles, wrists, hands, and back under Diagnostic Code 5002, both effective November 26, 2008.  38 C.F.R. § 4.71a (2016).

A June 2012 Board decision denied a rating higher than 10 percent for left knee patellofemoral pain syndrome prior to November 26, 2008; denied a rating higher than 60 percent for rheumatoid arthritis affecting the ankles, wrists, hands, knees, and back from November 26, 2008; and granted a separate 10 percent rating for left knee arthritis under Diagnostic Code 5260 prior to November 26, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims only the separate 10 percent rating under Diagnostic Code 5260 prior to November 26, 2008.  The parties asked the Court not to disturb the 10 percent rating for left knee patellofemoral pain syndrome under Diagnostic Code 5257 prior to November 26, 2008, or the 60 percent rating for rheumatoid arthritis of the affected joints under Diagnostic Code 5002 from November 26, 2008.  Pursuant to a joint motion for remand, in a June 2013 Order, the Court remanded that part of that Board decision that denied a rating in excess of 10 percent for left knee arthritis under Diagnostic Code 5260 prior to November 26, 2008.  In February 2014, the Board remanded that appeal for further development.

In response to the evidence developed on remand, in a March 2016 RO decision, service connection for rheumatoid arthritis of the bilateral knees was granted, effective May 1, 2006.  A 40 percent rating was established, effective May 1, 2006, pursuant to Diagnostic Code 5002.  That rating subsumed the previously established ratings awarded for arthritis of the left and right knees.  In light of that action, the Board has recharacterized the issue on appeal as entitlement to a rating in excess of 40 percent for rheumatoid arthritis of the knees, prior to November 26, 2008.

In a separate October 2014 RO rating decision, service connection for a mood disorder due to depression secondary to service-connected disability was granted.  An initial 30 percent rating was granted effective August 3, 2011, and a 50 percent rating was granted effective March 14, 2014.  In December 2014, the Veteran filed a notice of disagreement to the effective date of the award of service connection and the initial assigned ratings.  In September 2015, the Board remanded the issues of entitlement to increased initial ratings for a mood disorder and entitlement to an earlier effective date for the award of service connection for a mood disorder for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case regarding those issues on March 23, 2016.  Neither the Veteran nor accredited representative perfected an appeal regarding these issues.  Therefore, they are no longer before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).


FINDING OF FACT

Prior to November 26, 2008, the Veteran's service-connected rheumatoid arthritis affecting the bilateral knees was manifested by subjective complaints of pain, swelling, and stiffness in his joints, with frequent flare-ups and resulting functional impairment in walking and moving around in general.  The objective evidence shows that the Veteran had constitutional symptoms of arthritis, including anorexia, weakness, weight loss, and debilitation.  However, the preponderance of the evidence shows that the Veteran was able to demonstrate only a slightly limited range of motion in the knees.  The evidence also shows the Veteran had normal muscle strength and no sensory loss in each affected joint.  Moreover, while the evidence shows that the Veteran had difficulty walking, there was no indication or allegation that he was totally unable to perform those or any function as a result of service-connected multi-joint rheumatoid arthritis.


CONCLUSION OF LAW

Prior to November 26, 2008, the schedular criteria for a 60 percent rating, but not higher, for service-connected rheumatoid arthritis affecting the bilateral knees have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2006 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's arthritis.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the September 2006, October 2008, and May 2015VA examination reports and June 2016 addendum provide the information needed to fairly decide the claim.  The examiners reviewed and commented on the claims file, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that VA examination reports are adequate.  

Additionally, as treatment records have been obtained and associated with the record, the requested examination was performed, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

The rating of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

From May 1, 2006, following a temporary total rating granted based upon surgical treatment requiring convalescence, to November 26, 2008, the Veteran's service-connected rheumatoid arthritis, bilateral knees, is rated 40 percent under Diagnostic Code 5002.

Under Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent rating with constitutional manifestations associated with active joint involvement which is totally incapacitating.  A 60 percent rating is warranted for less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three of more times a year.  A 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).

The pertinent evidence of record consists of VA examination reports dated September 2006 and October 2008.  The evidentiary record also contains various private treatment records dated from 2007 to 2008, which variously show that the Veteran had chondromalacia and patellofemoral type symptoms with persistent complaints of pain.  Additionally, the evidence shows that the veteran's multi-joint rheumatoid arthritis resulted in difficulty walking, difficulty climbing, and morning stiffness, as shown in private medical records from Dr. S.S. dated June 2007, and records from Dr. C.A. dated from April to November 2008.

At the September 2006 VA examination, the Veteran reported having pain, weakness, stiffness, instability, giving way, locking, fatigability, lack of endurance, and a little swelling.  However, he denied having any episodes of dislocation or subluxation.  The Veteran reported having inflammatory arthritis with pain, heat, and slight swelling.  He also reported having flare-ups of pain five nights a week which lasted for five hours and were precipitated by rainy, cold weather and riding in the car.  During flare-ups, the Veteran said that his pain rated a 10 on a 0 (low) to 10 (high) pain scale.  The Veteran reported that the flare-ups caused additional limitation of motion manifested by an inability to bend the left knee, and he also reported that his functional impairment was 75 percent during flare-ups.

On objective examination, the Veteran was able to demonstrate range of motion of the left knee from 0 to 100 degrees, with moderate to severe pain.  The examiner noted that repetitive motion resulted in an additional 10 percent loss in limitation of motion due to pain, fatigability, and lack of endurance.  There was also tenderness and crepitus to palpation on the knee, with no erythema.  The knee was stable on patellofemoral osteoarthritis, with minimal suprapatellar bursa swelling and minimal medial femorotibial subluxation.

At the October 2008 VA examination, the VA examiner noted that the Veteran was diagnosed with rheumatoid arthritis affecting the bilateral knees in 2007.  The Veteran reported having constant knee pain, with occasional swelling, popping, and decreased range of motion.  He stated that he was currently undergoing treatment for rheumatoid arthritis of the knees.  During flare-ups, he was treated with steroids.  He reported having severe flare-ups of rheumatoid arthritis about two to three times a month, which lasted up to 10 days.  He also reported having moderate to severe functional impairment during his flare-ups.  During flare-ups, the Veteran stated that he could barely walk and had difficulty getting out of bed due to burning, pain, and swelling of the knees.  He had changed from a physical job to a sedentary job.

The examiner noted that the Veteran was being treated with NSAIDS.  The Veteran always had to use a cane.  The examiner found that there were constitutional symptoms of arthritis in that there was anorexia, weakness, and debilitation.  However, no incapacitating episodes of arthritis were noted.  Right knee flexion was from 0 to 130 degrees with pain at 105 degrees.  Left knee flexion was from 0 to 135 degrees, with pain at 95 degrees.  There was no additional limitation of movement on repetition.  There was crepitus, tendonitis, and guarding noted on examination, but there was no grinding, instability, and abnormality involving the patella or meniscus.

In May 2015, a VA medical examiner opined that the Veteran had bilateral knee degenerative joint disease and bilateral patella femoral syndrome superimposed on bilateral rheumatoid arthritis of the knees, and it was not possible to separate the functional loss or additional limitation of motion due to complaints of pain, to include on use, or doing flare-ups, because the symptoms were overlaid.  The examiner opined that the Veteran's pain during flare-ups would go to a 10 on a 0 (low) to 10 (high) pain scale with flare-ups occurring two to three times per month lasting up to ten days.  During flare-ups, functional impairment was reported at 75 percent during flare-ups.  The examiner indicated that the Veteran was barely able to walk, unable to stand for prolonged periods or walk on concrete, and had difficulty getting out of bed.  He was unable to wash his car or do yard work.  

In a June 2016 addendum, a VA medical examiner opined that it was less likely than not that the Veteran experienced additional decrease in range of motion with flare-ups or after repetition, as there was no additional decrease in range of motion following repetitive motion on prior examination.

Based on the foregoing, the Board finds that the evidence supports the assignment of a 60 percent rating, but not higher, for rheumatoid arthritis of the knees prior to November 26, 2008.  The Board finds that the preponderance of the evidence does not support the grant of a 100 percent rating for service-connected multi joint rheumatoid arthritis.  While the evidence clearly shows that the Veteran experiences moderate to severe functional limitation in the bilateral knees due to rheumatoid arthritis, the preponderance of the evidence does not show that he was totally incapacitated as a result thereof.

The evidence shows that the Veteran's service-connected multi-joint rheumatoid arthritis results in several symptoms, including pain, swelling, and stiffness, with frequent flare-ups and resulting functional impairment in walking and moving around in general.  The objective evidence also shows that the Veteran has constitutional symptoms of arthritis, including anorexia, weakness, weight loss, and debilitation.  Therefore, the Board finds that the Veteran's service-connected multi-joint rheumatoid arthritis more nearly approximates the level of disability contemplated by the 60 percent rating under Diagnostic Code 5002 prior to November 26, 2008.  However, the preponderance of the evidence shows that the Veteran was able to demonstrate a slightly limited range of motion in the bilateral knees.  In additional, there was normal muscle strength and no sensory loss in the affected joints.  Moreover, while the evidence shows that the Veteran had difficulty walking, there was no indication or allegation that the Veteran was totally unable to perform any function as a result of service-connected multi-joint rheumatoid arthritis.  Therefore, total incapacitation due to service-connected multi-joint rheumatoid arthritis was not shown by the preponderance of the evidence and a rating higher than 60 percent is not warranted.

Accordingly, the Board finds that evidence supports the assignment of a 60 percent rating for rheumatoid arthritis of the knees prior to November 26, 2008.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's rheumatoid arthritis disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular rating for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran has required frequent hospitalizations for rheumatoid arthritis.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether a claim for TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO granted entitlement to TDIU in March 2010, effective from September 5, 2009.  Nevertheless, the Board will consider whether a TDIU claim was raised prior to September 2009.  The evidence shows that the Veteran stopped working in September 2009 due to the pain he was experiencing from his multi-joint rheumatoid arthritis.  However, prior to that time, he worked full-time at a Uniroyal plant.  The evidence shows that the Veteran's doctor recommended that he stop working on the production line in approximately 2006.  However, the Veteran was able to transfer to an office job as a union representative, which he maintained until he stopped working.  Therefore, while the evidence shows that the Veteran's rheumatoid arthritis disability affected his ability to work, the Board finds that the evidence does not show the Veteran was unemployable due to service-connected rheumatoid arthritis disability prior to September 2009.  The Board finds that any affect his rheumatoid arthritis disability had on his employability was contemplated by the disability ratings assigned.  Therefore, further discussion of entitlemen to TDIU is not necessary.



ORDER

Entitlement to disability rating of 60 percent, but not higher, prior to November 26, 2008, for service-connected rheumatoid arthritis of the bilateral knees is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


